UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K X Annual Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934: For the fiscal year ended December 31, 2010 Commission file number 1-31763 KRONOS WORLDWIDE, INC. (Exact name of Registrant as specified in its charter) DELAWARE 76-0294959 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5reeway,Suite1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Securities registered pursuant to Section 12(b) of the Act: Titleofeachclass Name of each exchange on which registered Common stock ($.01 par value) New York Stock Exchange No securities are registered pursuant to Section 12(g) of the Act. Indicate by check mark: If the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No X If the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No X Whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes No _ * The registrant has not yet been phased into the interactive data requirements. If disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes No X Whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X The aggregate market value of the 2.0 million shares of voting stock held by nonaffiliates of Kronos Worldwide, Inc. as of June 30, 2010 (the last business day of the Registrant's most recently-completed second fiscal quarter) approximated $38.8 million. As of February 28, 2011, 57,947,549 shares of the Registrant's common stock were outstanding. Documents incorporated by reference The information required by Part III is incorporated by reference from the Registrant's definitive proxy statement to be filed with the Commission pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. - 1 - Forward-Looking Information This Annual Report on Form 10-K contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, as amended.Statements in this Annual Report that are not historical facts are forward-looking in nature and represent management’s beliefs and assumptions based on currently available information.In some cases, you can identify forward-looking statements by the use of words such as "believes," "intends," "may," "should," "could," "anticipates," "expects" or comparable terminology, or by discussions of strategies or trends.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we do not know if these expectations will be correct.Such statements by their nature involve substantial risks and uncertainties that could significantly impact expected results. Actual future results could differ materially from those predicted.The factors that could cause actual future results to differ materially from those described herein are the risks and uncertainties discussed in this Annual Report and those described from time to time in our other filings with the SEC include, but are not limited to, the following: · Future supply and demand for our products · The extent of the dependence of certain of our businesses on certain market sectors · The cyclicality of our businesses · Changes in raw material and other operating costs (such as energy and ore costs) · Changes in the availability of raw materials (such as ore) · General global economic and political conditions (such as changes in the level of gross domestic product in various regions of the world and the impact of such changes on demand for TiO2) · Competitive products and substitute products · Customer and competitor strategies · Potential consolidation of our competitors · The impact of pricing and production decisions · Competitive technology positions · The introduction of trade barriers · Possible disruption of our business or increases in the cost of doing business resulting from terrorist activities or global conflicts · Fluctuations in currency exchange rates (such as changes in the exchange rate between the U.S. dollar and each of the euro, the Norwegian krone and the Canadian dollar) · Operating interruptions (including, but not limited to, labor disputes, leaks, natural disasters, fires, explosions, unscheduled or unplanned downtime and transportation interruptions) · Our ability to renew or refinance credit facilities · Our ability to maintain sufficient liquidity · The ultimate outcome of income tax audits, tax settlement initiatives or other tax matters · Our ability to utilize income tax attributes, the benefits of which have been recognized under the more-likely-than-not recognition criteria · Environmental matters (such as those requiring compliance with emission and discharge standards for existing and new facilities) · Government laws and regulations and possible changes therein · The ultimate resolution of pending litigation (such as the class action described under “Item 3.Legal Proceedings”) · Possible future litigation Should one or more of these risks materialize (or the consequences of such a development worsen), or should the underlying assumptions prove incorrect, actual results could differ materially from those forecasted or expected.We disclaim any intention or obligation to update or revise any forward-looking statements whether as a result of changes in information, future events or otherwise. - 2 - PART I ITEM 1.BUSINESS General Kronos Worldwide, Inc. (NYSE: KRO) (Kronos), a Delaware corporation, is a leading global producer and marketer of value-added titanium dioxide pigments ("TiO2"), a base industrial product used in a wide range of applications.We, along with our distributors and agents, sell and provide technical services for our products to over 4,000 customers in approximately 100 countries with the majority of sales in Europe and North America.We believe we have developed considerable expertise and efficiency in the manufacture, sale, shipment and service of our products in domestic and international markets. TiO2 is a white inorganic pigment used in a wide range of products for its exceptional ability to impart whiteness, brightness, opacity and durability.TiO2 is a critical component of everyday applications, such as coatings, plastics and paper, as well as many specialty products such as inks, food and cosmetics.TiO2 is widely considered to be superior to alternative white pigments in large part due to its hiding power (or opacity), which is the ability to cover or mask other materials effectively and efficiently.TiO2 is designed, marketed and sold based on specific end-use applications. TiO2 is the largest commercially used whitening pigment because it has a high refractive rating giving it more hiding power than any other commercially produced white pigment.In addition, TiO2 has excellent resistance to interaction with other chemicals, good thermal stability and resistance to ultraviolet degradation.Although there are other white pigments on the market, we believe there are no effective substitutes for TiO2 because no other white pigment has the physical properties for achieving comparable opacity and brightness or can be incorporated in as cost-effective a manner.Pigment extenders such as kaolin clays, calcium carbonate and polymeric opacifiers are used in a number of end-use markets as white pigments.However, these products are not able to duplicate the opacity performance characteristics of TiO2 and we believe these products are unlikely to have a significant impact on the use of TiO2. TiO2 is considered a “quality-of-life” product.Demand for TiO2 has generally been driven by worldwide gross domestic product and has generally increased with rising standards of living in various regions of the world.According to industry estimates, TiO2 consumption, excluding China, has grown at a compound annual growth rate of approximately 2.6% since 1990.Per capita consumption of TiO2 in the United States and Western Europe far exceeds that in other areas of the world, and these regions are expected to continue to be the largest consumers of TiO2.We believe that North America and Western Europe account for approximately 24% and 33% of global TiO2 consumption, respectively.Markets for TiO2 are increasing in South America, Eastern Europe, the Far East and China and we believe they will become significant as economies in these regions continue to develop and quality-of-life products, including TiO2, experience greater demand. - 3 - In recent years, global production capacity for TiO2 has modestly increased primarily due to debottlenecking existing chloride production facilities.However, during 2008 and 2009, several TiO2 manufacturers permanently reduced capacity at high operating cost facilities in Europe, North America and China, in part in connection with environmental-related issues.Decreased capacity, along with the decline in customer inventories which occurred in the first half of 2009, led to industry-wide tightness in TiO2 inventories.As a result of these factors, TiO2 selling prices began to increase in the second half of 2009 and continued to increase during 2010.Further increases in TiO2 selling prices are expected to be implemented in 2011.We believe the decreased capacity, higher demand and improved pricing should result in improved operating rates and product margins for TiO2 producers. At December 31, 2010, approximately 50% of our common stock was owned by Valhi, Inc. (NYSE: VHI) and approximately 30% was owned by NL Industries, Inc. (NYSE: NL).Valhi also owns approximately 83% of NL Industries’ outstanding common stock.Subsidiaries of Contran Corporation held approximately 94% of Valhi’s outstanding common stock.Substantially all of Contran Corporation’s outstanding voting stock is held by trusts established for the benefit of certain descendants of Harold C. Simmons (of which Mr. Simmons is trustee), or is held by persons or other entities related to Mr. Simmons.Consequently, Mr. Simmons may be deemed to control all of these companies. Products and End-Use Markets We, including our predecessors, have produced and marketed TiO2 in North America and Europe, our primary markets, for over 80 years.In Europe and North America, we estimate our current market share at 22% and 19%, respectively.We believe we are the largest producer of TiO2 in Europe with approximately one-half of our sales volumes attributable to markets in Europe.The table below shows our market share for our significant markets, Europe and North America, for the last three years. Europe 19% 19% 22% North America 16% 16% 19% We believe we are the leading seller of TiO2 in several countries, including Germany, with an estimated 14% share of worldwide TiO2 sales volume in 2010.Overall, we are the world’s third-largest producer of TiO2. We offer our customers a broad portfolio of products that include over 40 different TiO2 pigment grades under the Kronos® trademark which provide a variety of performance properties to meet customers’ specific requirements.Our major customers include domestic and international paint, plastics and paper manufacturers.We ship TiO2 to our customers in either a powder or slurry form via rail, truck or ocean carrier.Sales of our core TiO2 pigments represented approximately 90% of our net sales in 2010.We and our agents and distributors primarily sell and provide technical services for our products in three major end-use markets: coatings, plastics and paper.The following tables show our approximate sales volume by geographic region and end use for the year ending December 31, 2010: Sales Volumes Percentages by Geographic Region Sales Volumes Percentages by End Use Europe 53% Coatings 52% North America 33% Plastics 35% Asia Pacific 10% Other 8% Rest of World 4% Paper 5% - 4 - Some of the principal applications for our products include the following: TiO2 for Coatings.Our TiO2 is used to provide opacity, durability, tinting strength and brightness in industrial coatings, as well as coatings for home interiors and exteriors, automobiles, aircraft, machines, appliances, traffic paint and other special purpose coatings.The amount of TiO2 used in coatings varies widely depending on the opacity, color and quality desired.Generally, the higher the opacity requirement of the coating, the greater the TiO2 content. TiO2 for Plastics.We produce TiO2 pigments that improve the optical and physical properties in plastics, including whiteness and opacity.TiO2 is used to provide opacity in items such as containers and packaging materials, and vinyl products such as windows, door profiles and siding.TiO2 also generally provides hiding power, neutral undertone, brightness and surface durability for housewares, appliances, toys, computer cases and food packages.TiO2’s high brightness along with its opacity, is used in some engineering plastics to help mask their undesirable natural color.TiO2 is also used in masterbatch, which is a concentrate of TiO2 and other additives and is one of the largest uses for TiO2 in the plastics end-use market.In masterbatch, the TiO2 is dispersed at high concentrations into a plastic resin and is then used by manufacturers of plastic containers, bottles and packaging and agricultural films. TiO2 for Paper.Our TiO2 is used in the production of several types of paper, including laminate (decorative) paper, filled paper and coated paper, to provide whiteness, brightness, opacity and color stability.Although we sell our TiO2 to all segments of the paper end-use market, our primary focus is on the TiO2 grades used in paper laminates, where several layers of paper are laminated together using melamine resin under high temperature and pressure.The top layer of paper contains TiO2 and is the layer that is printed with decorative patterns.Paper laminates are used to replace materials such as wood and tile for such applications as counter tops, furniture and wallboard.TiO2 is beneficial in these applications because it assists in preventing the material from fading or changing color after prolonged exposure to sunlight and other weathering agents. TiO2 for Other Applications.We produce TiO2 to improve the opacity and hiding power of printing inks.TiO2 allows inks to achieve very high print quality while not interfering with the technical requirements of printing machinery, including low abrasion, high printing speed and high temperatures.Our TiO2 is also used in textile applications where TiO2 functions as an opacifying and delustering agent.In man-made fibers such as rayon and polyester, TiO2 corrects an otherwise undesirable glossy and translucent appearance.Without the presence of TiO2, these materials would be unsuitable for use in many textile applications. We produce high purity sulfate process anatase TiO2 used to provide opacity, whiteness and brightness in a variety of cosmetic and personal care products, such as skin cream, lipstick, eye shadow and toothpaste.Our TiO2 is also found in food products, such as candy and confectionaries, and in pet foods where it is used to obtain uniformity of color and appearance.In pharmaceuticals, our TiO2 is used commonly as a colorant in pill and capsule coatings as well as in liquid medicines to provide uniformity of color and appearance.Kronos® purified anatase grades meet the applicable requirements of the CTFA (Cosmetics, Toiletries and Fragrances Association), USP and BP (United States Pharmacopoeia and British Pharmacopoeia) and the FDA (United States Food and Drug Administration). - 5 - Our TiO2 business is enhanced by the following three complementary businesses, which comprised approximately 10% of our net sales in 2010: · We own and operate two ilmenite mines in Norway pursuant to a governmental concession with an unlimited term.We commenced production from our second mine in 2009.Ilmenite is a raw material used directly as a feedstock by some sulfate-process TiO2 plants.We believe we have a significant competitive advantage because our mines supply our feedstock requirements for all of our European sulfate-process plants.We also sell ilmenite ore to third-parties, some of whom are our competitors.The mines have estimated ilmenite reserves that are expected to last at least 60 years. · We manufacture and sell iron-based chemicals, which are co-products and processed co-products of the sulfate and chloride process TiO2 pigment production.These co-product chemicals are marketed through our Ecochem division and are primarily used as treatment and conditioning agents for industrial effluents and municipal wastewater as well as in the manufacture of iron pigments, cement and agricultural products. · We manufacture and sell titanium oxychloride and titanyl sulfate, which are side-stream specialty products from the production of TiO2.Titanium oxychloride is used in specialty applications in the formulation of pearlescent pigments, production of electroceramic capacitors for cell phones and other electronic devices.Titanyl sulfate productions are used in pearlescent pigments, natural gas pipe and other specialty applications. Manufacturing, Operations and Properties We produce TiO2 in two crystalline forms: rutile and anatase.Rutile TiO2 is manufactured using both a chloride production process and a sulfate production process, whereas anatase TiO2 is only produced using a sulfate production process.Many end-use applications can use either form, especially during periods of TiO2 supply tightness such as we are currently experiencing.The chloride process is the preferred form for use in coatings and plastics, the two largest end-use markets.Due to environmental factors and customer considerations, the proportion of TiO2 industry sales represented by chloride process pigments has increased relative to sulfate process pigments and, in 2010, chloride process production facilities represented approximately 60% of industry capacity.The sulfate process represents a much smaller percentage of annual global TiO2 production and is preferred for use in selected paper products, ceramics, rubber tires, man-made fibers, food and cosmetics.Once an intermediate TiO2 pigment has been produced by either the chloride or sulfate process, it is “finished” into products with specific performance characteristics for particular end-use applications through proprietary processes involving various chemical surface treatments and intensive micronizing (milling). · Chloride Process.The chloride process is a continuous process in which chlorine is used to extract rutile TiO2.The chloride process typically has lower manufacturing costs than the sulfate process due to higher yield, less waste, lower energy requirements and lower labor costs.This process has also gained market share over the sulfate process because of the relatively lower upfront capital investment in plant and equipment required.The chloride process produces less waste than the sulfate process because much of the chlorine is recycled and feedstock bearing higher titanium content is used.The chloride process produces an intermediate base pigment with a wide range of properties. · Sulfate Process.The Sulfate process is a batch process in which sulfuric acid is used to extract the TiO2 from ilmenite or titanium slag.After separation from the impurities in the ore (mainly iron) the TiO2 is precipitated and calcined to form an intermediate base pigment ready for sale or can be upgraded through finishing treatment. - 6 - We produced 524,000 metric tons of TiO2 in 2010, up from the 402,000 metric tons we produced in 2009.Such production amounts include our 50% interest in the TiO2 manufacturing joint-venture discussed below.Our average production capacity utilization rates were near full capacity in 2008 and 2010 and approximately 76% in 2009.In late 2008, and as a result of the sharp decline in global demand, we experienced a build up in our inventory levels.In order to decrease our inventory levels and improve our liquidity, we implemented production curtailments during the first half of 2009.Consequently, our average production capacity utilization rates were approximately 58% during the first half of 2009 as compared to 94% during the second half of 2009. We operate four TiO2 plants in Europe (one in each of Leverkusen, Germany; Nordenham, Germany; Langerbrugge, Belgium; and Fredrikstad, Norway).In North America, we have a TiO2 plant in Varennes, Quebec, Canada and, through the manufacturing joint venture described below in “TiO2 Manufacturing Joint Venture,” a 50% interest in a TiO2 plant in Lake Charles, Louisiana. Our production capacity in 2010 was 532,000 metric tons, approximately three-fourths of which was from the chloride production process.The following table presents the division of our 2010 manufacturing capacity by plant location and type of manufacturing process: % of Capacity by TiO2 Manufacturing Process Facility Description Chloride Sulfate Leverkusen, Germany (1) TiO2 production, chloride and sulfate process, co-products 41
